Case 1:19-cr-00059-PLF Document 1 Filed 02/14/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 3, 2018

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : GRAND JURY ORIGINAL
BRIAN JOHNSON, : VIOLATION:
: 18 U.S.C. § 751(a)
Defendant. : (Escape from Custody)
I N D I C T M E N T

The Grand Jury charges that:

M`JE_

On or about February 6, 2019, Within the District of Columbia, BRIAN JOHNSON, did
knowingly escape from the custody of the Bureau of Prisons, an institutional facility in Which he
Was lawh,llly confined at the direction of the Attorney General by virtue of a judgment and
commitment of the Superior Court for the District of Columbia upon conviction for the
commission of Attempted Robbery, in violation of Title 22, District of Columbia Code, Section
2802.

(Escape from Custody, in violation of Title 18, United States Code, Section 751(a))

A TRUE BILL:

FOREPERS ON.

/j:¢sm` K Lw\@

Attomey of the United States in
and for the District of Columbia.

